DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 26-38 in the reply filed on December 9, 2021 is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2852290 (appears on PTO-892).
 	CA teaches a quick fire cube (QFC) which has a combustible container having a bottom, four sides and a lid. Inside the container there is a crib of stacked wooden slats that are arranged around a central void creating a central chimney. The container has four door vents that may be opened or closed within the sides and configured to admit fresh air. The top of the container has a knock-out on the lid configured to permit the exhaust of hot gases, where the removal of the knock-out provides an opening to the chimney, wherein as the cube burns, the fresh air enters the door vents and exits from the opening, and wherein the air forms a vortex within the chimney.  The door vents are be perforated to allow for opening and closing by a user (see para 0003-0004).  
 	With reference to Figures 1 to 4, the cube 1 is shown from the outside, wherein the front has a door vent 7, the right side has a right side door vent 4, the left side has a left side door vent 6, and the top has a knock-out within chimney opening 3. Each of the door vents and the knock-out can be removed from the top or side of the cube 1 or opened, to permit fresh air to enter the cube 1. The chimney knock-out 3 gives access to the chimney 8. The door vents and chimney opening allow for a constant flow of air (see para 0018).
 	Ignition of the fire cube is accomplished by using a standard wooden match. Once the match is fully ignited, it is dropped into the top of the chimney opening 3. The draft effect produced by the chimney opening and the four side vents ensures a rapid burning of the shavings and the ignition of the pine slats (see para 0020).
 	Accordingly, CA teaching all the limitations of the claims anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2852290 (appears on the PTO-892).
 	CA teaches a quick fire cube (QFC) which has a combustible container having a bottom, four sides and a lid. Inside the container there is a crib of stacked wooden slats that are arranged around a central void creating a central chimney. The container has four door vents that may be opened or closed within the sides and configured to admit fresh air. The top of the container has a knock-out on the lid configured to permit the exhaust of hot gases, where the removal of the knock-out provides an opening to the chimney, wherein as the cube burns, the fresh air enters the door vents and exits from the opening, and wherein the air forms a vortex within the chimney.  The door vents are be perforated to allow for opening and closing by a user (see para 0003-0004).  

 	Ignition of the fire cube is accomplished by using a standard wooden match. Once the match is fully ignited, it is dropped into the top of the chimney opening 3. The draft effect produced by the chimney opening and the four side vents ensures a rapid burning of the shavings and the ignition of the pine slats (see para 0020).  CA meets the limitations of the claims other than the differences that are set forth below.
 	CA does not specifically teach the one further retaining element as in the present invention.  However, viewing the drawing on the cover page of the patent, it would appear that such an arrangement is within the purview of the patent. The particular placement of the fuel elements is held to be an obvious matter of design choice because shifting the position of the fuel elements would not have modified the operation of the fire starter apparatus.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17253377/20220115